PER CURIAM.
This is an appeal by plaintiffs from an adverse final summary judgment entered by the circuit court in a legal malpractice action against defendant/appellee. The trial court found that there was no genuine *1135issue of material fact and that the defendant was entitled to judgment as a matter of law.
We have considered the trial court’s ruling in the light of the record, briefs and arguments of counsel and have concluded that the court was correct in entering the summary judgment. Accordingly, the judgment appealed is affirmed.
Affirmed.